Case 1:21-md-02989-CMA Document 328 Entered on FLSD Docket 06/29/2021 Page 1 of 7


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 21-2989-MDL-ALTONAGA/Torres

   In re:

   JANUARY 2021 SHORT SQUEEZE
   TRADING LITIGATION

   _________________________________/

   This Document Relates to the Non-Federal Securities Actions

                                 JOINT MOTION FOR ENTRY OF
                               STIPULATED PROTECTIVE ORDER

            Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, and the Court’s Order

   dated June 3, 2021 [ECF No. 323], Plaintiffs and Defendants in the cases that are not governed

   by the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, et seq. (collectively,

   the “Parties”), by and through undersigned counsel, hereby jointly and respectfully move for an

   entry of a Stipulated Protective Order. The requested protective order will facilitate discovery

   and maintain confidentiality of materials containing proprietary information, trade secrets, or

   other confidential or commercially sensitive information.

            The Parties hereby agree to and consent to the entry of the proposed Stipulated Protective

   Order, attached hereto as Exhibit A, and respectfully request that the Court enter such order.

   Dated: June 29, 2021                                  Respectfully submitted,

    /s/ Peter Safirstein                               /s/ Natalia M. Salas
    SAFIRSTEIN METCALF LLP                             THE FERRARO LAW FIRM, P.A.
    Peter Safirstein (NY SBN 2044550)                  Natalia M. Salas (FBN 44895)
    Elizabeth S. Metcalf (NY SBN 4644431)              James L. Ferraro (FBN 381659)
    1345 Avenue of the Americas, 2nd Floor             James Ferraro, Jr. (FBN 107494)
    New York, NY 10105                                 Bruce S. Rogow (FBN 067999)
    Tel: (212) 201-5845                                Sean A. Burstyn (FBN 1028778)
    psafirstein@safirsteinmetcalf.com                  600 Brickell Avenue, Suite 3800
    emetcalf@safirsteinmetcalf.com                     Miami, FL 33131
                                                       Tel: (305) 375-0111
                                                       nms@ferrarolaw.com
                                                       jlf@ferrarolaw.com
                                                       jjr@ferrarolaw.com
                                                       bsr@ferrarolaw.com
                                                       sab@ferrarolaw.com
Case 1:21-md-02989-CMA Document 328 Entered on FLSD Docket 06/29/2021 Page 2 of 7


    /s/ Joseph R. Saveri                      /s/ Frank Schirripa
    JOSEPH SAVERI LAW FIRM, LLP               HACH ROSE SCHIRRIPA &
    Joseph R. Saveri (CA SBN 130064)          CHEVERIE LLP
    Steven N. Williams (CA SBN 175489)        Frank Schirripa (NY SBN 4103750)
    Anupama K. Reddy (CA SBN 324873)          Kathryn Hettler (NY SBN 5126065)
    Christopher K.L Young (CA SBN 318371)     Seth Pavsner (NY SBN 4969689)
    601 California Street, Suite 1000         112 Madison Ave, 10th Floor
    San Francisco, CA 94108                   New York, New York 10016
    Tel: (415) 500-6800                       Tel: (212) 213-8311
    jsaveri@saverilawfirm.com                 fschirripa@hrsclaw.com
    swilliams@saverilawfirm.com               khettler@hrsclaw.com
    areddy@saverilawfirm.com                  SPavsner@hrsclaw.com
    cyoung@saverilawfirm.com

                                              Plaintiffs’ Lead Counsel



                                              /s/Rachel W. Furst
                                              GROSSMAN ROTH YAFFA COHEN, P.A.
                                              Rachel W. Furst (FBN 45155)
                                              2525 Ponce de Leon Blvd., Ste 1150
                                              Coral Gables, FL 33134-6040
                                              Tel: 305-442-8666
                                              rwf@grossmanroth.com

                                              Plaintiffs’ Liaison Counsel

    /s/ Gabriel Amin Assaad                   /s/ Jeffrey A. Klafter
    MCDONALD WORLEY, P.C.                     KLAFTER LESSER, LLP
    Gabriel Amin Assaad (TX SBN 24076189)     Jeffrey A. Klafter (NY SBN 1662428)
    Matthew Yezierski (TX SBN 24076989)       Amir Alimehri (NY SBN 5631262)
    McDonald Worley                           Two International Drive Suite 350
    1770 St. James Place, Suite 100           Rye Brook, NY 10573
    Houston, TX 77056                         Tel: (914) 934-9200
    Tel: (713) 523-5500                       jak@klafterlesser.com
    gassaad@mcdonaldworley.com                amir.alimehri@klafterlesser.com
    matt@mcdonaldworley.com
    don@mcdonaldworley.com


    /s/ Maurice D. Pessah                     /s/ Roy T. Willey, IV
    Pessah Law Group, PC                      ANASTOPOULO LAW FIRM
    Maurice D. Pessah (CA SBN 275955)         Roy T. Willey, IV (SC SBN 101010)
    Michael Morris-Nussbaum (CA SBN 317146)   Eric M. Poulin (SC SBN 100209)
    Summer E. Benson (CA SBN 326398)          Blake Abbott (SC SBN 104423)
    Jason Sunshine (CA SBN 336062)            32 Ann Street
    Stuart Neil Chelin (CA SBN 320357)        Charleston, SC 29403
    661 N Harper Avenue, Suite 208            Tel: (843) 614-8888
    West Hollywood, California 90048          roy@akimlawfirm.com
    Tel: (310) 772-2261                       eric@akimlawfirm.com
    maurice@pessahgroup.com                   blake@akimlawfirm.com
    mmnussbaum@pessahgroup.com
    sbenson@pessahgroup.com                   Plaintiffs’ Steering Committee
    jsunshine@pessahgroup.com
    stuart@chelinlaw.com
Case 1:21-md-02989-CMA Document 328 Entered on FLSD Docket 06/29/2021 Page 3 of 7




    /s/ Kevin J. Orsini                          /s/ Marc De Leeuw
    Hunton Andrews Kurth LLP                     Sullivan & Cromwell LLP
    Samuel A. Danon (FBN 892671)                 Marc De Leeuw
    Gustavo Javier Membiela (FBN 513555)         125 Broad Street
    María Castellanos Alvarado (FBN 116545)      New York, New York 10004
    333 S.E. 2 Avenue, Suite 2400                Telephone: (212) 558-4000
    Miami, FL 33131                              Facsimile: (212) 558-3588
    Telephone: (305) 810-2500                    deleeuwm@sullcrom.com
    Facsimile: (305) 810-2460
    sdanon@huntonak.com                          Sullivan & Cromwell LLP
    gmembiela@huntonak.com                       Adam S. Paris
    mcastellanos@hunton.com                      1888 Century Park East
                                                 Los Angeles, CA 90067
    Cravath, Swaine & Moore LLP                  Telephone: (310) 712-6600
    Antony L. Ryan                               Facsimile: (310) 712-8800
    Kevin J. Orsini                              parisa@sullcrom.com
    Brittany L. Sukiennik
    New York, NY 10019                           Shook, Hardy & Bacon L.L.P.
    Telephone: (212) 474-1000                    Jennifer A. McLoone (Fla. Bar No. 0029234)
    Facsimile: (212) 474-3700                    Citigroup Center Suite 3200
    aryan@cravath.com                            201 South Biscayne Boulevard
    korsini@cravath.com                          Miami, Florida 33131
    bsukiennik@cravath.com                       Telephone: (305) 358-5171

    Counsel for Defendants Robinhood Financial   Counsel for Defendant Ally Financial, Inc.
    LLC, Robinhood Securities, LLC, Robinhood
    Markets, Inc. and Robinhood Crypto, LLC      /s/ Christopher D. Kercher
                                                 Quinn Emanuel Urquhart & Sullivan, LLP
                                                 Christopher D. Kercher
    /s/ Justina K. Sessions                      51 Madison Avenue, 22nd Floor,
    Wilson Sonsini Goodrich & Rosati             New York, New York, 10010
    Justina K. Sessions                          Tel: (212) 849-7000 /Fax: (212) 849-7100
    One Market Plaza                             christopherkercher@quinnemanuel.com
    Spear Tower, Suite 3300
    San Francisco, California 94105              Quinn Emanuel Urquhart & Sullivan, LLP
    Telephone: (415) 947-2197                    Marina E. Lev
    Facsimile: (415) 947-2099                    865 South Figueroa Street, 10th Floor
    jsessions@wsgr.com                           Los Angeles, California 90017
                                                 Tel: (213) 443-3000 /Fax: (213) 443-3100
    Wilson Sonsini Goodrich & Rosati             marinalev@quinnemanuel.com
    Kenneth R. O’Rourke
    Brendan J. Coffman                           Bartlit Beck LLP
    1700 K Street NW, 5th Floor                  Adam L. Hoeflich
    Washington, DC 20006                         Dawson Robinson
    Telephone: (202) 973-8800                    54 W. Hubbard St., Ste. 300
    Facsimile: (202) 973-8899                    Chicago, IL 60654
    korourke@wsgr.com                            Telephone: (312) 494-4400
    bcoffman@wsgr.com                            Facsimile: (312) 494-4440
                                                 adam.hoeflich@bartlitbeck.com
    Counsel for Defendant Open to the Public     dawson.robinson@bartlitbeck.com
    Investing, Inc.
                                                 Counsel for Defendants Citadel Enterprise
                                                 Americas, LLC and Citadel Securities LLC
Case 1:21-md-02989-CMA Document 328 Entered on FLSD Docket 06/29/2021 Page 4 of 7



    /s/ Daniel J. Kramer                           /s/ Harry A. Olivar, Jr.
    Paul, Weiss, Rifkind, Wharton & Garrison LLP   Quinn Emanuel Urquhart & Sullivan, LLP
    Daniel J. Kramer                               Harry A. Olivar, Jr.
    Richard Tarlowe                                Korinna S. Anderson
    1285 Avenue of the Americas                    865 S. Figueroa Street, 10th Floor
    New York, NY 10019                             Los Angeles, California 90017
    Telephone: (212) 373-3000                      Telephone: (213) 443-3000
    dkramer@paulweiss.com                          Facsimile: (213) 443-3100
    rtarlowe@paulweiss.com                         harryolivar@quinnemanuel.com
                                                   korinnaanderson@quinnemanuel.com
    Counsel for Defendant Point72 Asset
    Management, L.P.                               Quinn Emanuel Urquhart & Sullivan, LLP
                                                   Linda J. Brewer
    /s/ Jason J. Mendro                            50 California Street, 22nd Floor
    Gibson, Dunn & Crutcher LLP                    San Francisco, California 94111-4788
    Jason J. Mendro                                Telephone: (415) 875-6600
    Russell B. Balikian                            Facsimile: (415) 875-6700
    1050 Connecticut Ave., NW                      lindabrewer@quinnemanuel.com
    Washington, DC 20036
    Telephone: (202) 887-3726                      Counsel for Defendant Sequoia Capital
    jmendro@gibsondunn.com                         Operations LLC
    rbalikian@gibsondunn.com
                                                   /s/ Shari Ross Lahlou
    Counsel for Defendants Charles Schwab & Co.,   Dechert LLP
    Inc.; TD Ameritrade, Inc.; TD Ameritrade       Shari Ross Lahlou
    Clearing, Inc.; TD Ameritrade Holding          1900 K Street, NW
    Corporation; and The Charles Schwab            Washington, D.C. 20006
    Corporation                                    Telephone: (202) 261-3300
                                                   Facsimile: (202) 261-3333
    /s/ Robin Nunn                                 shari.lahlou@dechert.com
    Morgan, Lewis & Bockius LLP
    Robin Nunn                                     Dechert LLP
    101 Park Avenue                                Andrew J. Levander
    New York, NY 10178-0060                        Three Bryant Park
    Telephone: (212) 309-6000                      1095 Avenue of the Americas
    Facsimile: (212) 309-3001                      New York, NY 10036
    robin.nunn@morganlewis.com                     Telephone: (212) 698 3500
                                                   Facsimile: (212) 698 3599
    Counsel for Defendant Stash Financial, Inc.    andrew.levander@dechert.com
    /s/ Peter W. Homer
    Homer Bonner Jacobs Ortiz, P.A.                Dechert LLP
    Peter W. Homer (Florida Bar No. 291250)        Steven Bizar
    1200 Four Seasons Tower                        Cira Centre
    1441 Brickell Avenue                           2929 Arch Street
    Miami, Florida 33131                           Philadelphia, PA 19104
    Telephone: (305) 350-5139                      Telephone: (215) 994 4000
    Facsimile: (305) 372-2738                      Facsimile: (215) 994 2222
    phomer@homerbonner.com                         steven.bizar@dechert.com

                                                   Counsel for Defendant Interactive Brokers LLC
Case 1:21-md-02989-CMA Document 328 Entered on FLSD Docket 06/29/2021 Page 5 of 7



    Davis Polk & Wardwell LLP
    Brian S. Weinstein                            /s/ Thomas E. Redburn, Jr.
    Gina Cora                                     Lowenstein Sandler LLP
    Janet Jones-Duffey                            Thomas E. Redburn, Jr.
    450 Lexington Avenue                          Maya Ginsburg
    New York, New York 10017                      1251 Avenue of the Americas
    Telephone: (212) 450-4000                     New York, NY 10020
    Facsimile: (212) 701-5972                     Telephone: (212) 262-6700
    brian.weinstein@davispolk.com                 Facsimile: (973) 597-2457
    gina.cora@davispolk.com                       tredburn@lowenstein.com
    janet.jones-duffey@davispolk.com              mginsburg@lowenstein.com

    Counsel for Defendants Morgan Stanley Smith   Lowenstein Sandler LLP
    Barney LLC, E*TRADE Financial Corporation,    Zarema Arutyunova Jaramillo
    E*TRADE Securities LLC and E*TRADE            2200 Pennsylvania Avenue, NW
    Financial Holdings, LLC                       Washington, DC 20037
                                                  Telephone: (202) 753-3800
                                                  Facsimile: (202) 753-3838
    /s/ Thomas G. Haskins, Jr.                    zjaramillo@lowenstein.com
    Barnes & Thornburg LLP
    Thomas G. Haskins, Jr.                        Counsel for Defendant Melvin Capital
    Allison Gerard                                Management LP and Candlestick Capital
    2121 N. Pearl Street, Suite 700               Management LP
    Dallas, TX 75201
    Telephone: (214) 258-4200
    Facsimile: (214) 258-4199                     /s/ Patrick Gibbs
    thaskins@btlaw.com                            Cooley LLP
    allison.gerard@btlaw.com                      Patrick Gibbs
                                                  Brett De Jarnette
    Barnes & Thornburg LLP                        Rebecca Ferrari
    Kevin Rising                                  3175 Hanover Street
    2029 Century Park E, Suite 300                Palo Alto, CA 94304-1130
    Los Angeles, CA 90067-2904                    Telephone: (650) 843-5000
    Telephone: (310) 284-3888                     Facsimile: (650) 849-7400
    Facsimile: (310) 284-3894                     pgibbs@cooley.com
    krising@btlaw.com                             bdejarnette@cooley.com
                                                  rferrari@cooley.com
    Barnes & Thornburg LLP
    Paul Olszowka                                 Counsel for Defendant M1 Finance, LLC
    One North Wacker Drive, Suite 4400            /s/ Jack E. Pace III
    Chicago, IL 60606-2833                        White & Case LLP
    Telephone: (312) 214-5612                     Jack E. Pace III
    Facsimile: (312) 759-5646                     Bryan D. Gant
    paul.olszowka@btlaw.com                       1221 Avenue of the Americas
                                                  New York, NY 10020-1095
    Counsel for Defendants Dough, LLC and         Telephone: (212) 819-8200
    tastyworks, Inc.                              Facsimile: (212) 354-8113
                                                  jpace@whitecase.com
                                                  bgant@whitecase.com

                                                  White & Case LLP
                                                  J. Mark Gidley
                                                  701 Thirteenth Street, NW
                                                  Washington, DC 20005-3807
                                                  Telephone: (202) 626-3600
                                                  Facsimile: (202) 639-9355
                                                  mgidley@whitecase.com
Case 1:21-md-02989-CMA Document 328 Entered on FLSD Docket 06/29/2021 Page 6 of 7



                                                    White & Case LLP
    /s/ Alfred C. Pfeiffer, Jr.                     Angela Daker
    Latham & Watkins LLP                            Southeast Financial Center
    Alfred C. Pfeiffer, Jr.                         200 South Biscayne Boulevard, Suite 4900
    Belinda S Lee                                   Miami, FL 33131-2352
    505 Montgomery Street, Suite 2000               Telephone: (305) 995-5297
    San Francisco, CA 94111-6538                    Facsimile: (305) 358-5744
    Telephone: (415) 391-0600                       adaker@whitecase.com
    Facsimile: (415) 395-8095
    al.pfeiffer@lw.com                              Counsel for Defendant Apex Clearing Corp.
    belinda.lee@lw.com

    Counsel for Defendants Square, Inc. and Cash    /s/ Leiv H. Blad, Jr.
    App Investing LLC                               Lowenstein Sandler LLP
                                                    Leiv H. Blad, Jr.
                                                    Allison M. Vissichelli
    /s/ Gregory M. Boyle                            2200 Pennsylvania Avenue, NW
    Jenner & Block, LLP                             Washington, DC 20037
    Gregory M. Boyle                                Telephone: (202) 753-3800
    353 North Clark Street                          Facsimile: (202) 753-3838
    Chicago, Illinois 60654-3456                    lblad@lowenstein.com
    Telephone: (312) 923-2651                       avissichelli@lowenstein.com
    gboyle@jenner.com
                                                    Lowenstein Sandler LLP
                                                    H. Gregory Baker
                                                    1251 Avenue of the Americas
    Counsel for Defendants The Depository Trust &   New York, NY 10020
    Clearing Corporation; The Depository Trust      Telephone: (212) 262-6700
    Company                                         Facsimile: (973) 597-2457
                                                    hbaker@lowenstein.com

                                                    Counsel for Defendants Alpaca Securities LLC,
                                                    eToro USA Securities Inc., WeBull Financial
                                                    LLC and Fumi Holdings, Inc.
Case 1:21-md-02989-CMA Document 328 Entered on FLSD Docket 06/29/2021 Page 7 of 7


                                    CERTIFICATE OF SERVICE

          I hereby certify that on June 29, 2021, I electronically filed the forgoing with the Clerk of

   the Court using CM/ECF. I also certify that the foregoing is being served this day on all counsel

   of record in the manner specified, either via transmission of Notices of Electronic Filing generated

   by CM/ECF or in some other authorized manner for those counsel who are not authorized to

   receive Notices of Electronic Filing.

                                                        By: /s/ Rachel Wagner Furst
                                                            Rachel Wagner Furst
